IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DARRYL GRAYSON,                          §
                                          §
       Defendant Below,                   §   No. 165, 2021
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1809000343 (N)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: June 22, 2021
                          Decided:   August 10, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                   ORDER

      After consideration of the appellant’s opening brief, the State’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Darryl Grayson, appeals from the Superior Court’s

denial of his first motion for postconviction relief. The State has filed a motion to

affirm the Superior Court’s judgment on the ground that it is manifest on the face of

Grayson’s opening brief that the appeal is without merit. We agree and affirm.

      (2)    The record reflects that in 2018 a grand jury indicted Grayson on

racketeering and drug-dealing charges and related offenses. The charges arose

following a months-long wiretap investigation of a heroin-distribution operation.
Grayson moved to suppress evidence arising from the wiretaps, arguing that when

seeking the orders authorizing the wiretaps, the State failed to set forth adequate

justification for the necessity of the wiretaps and lacked probable cause to support

the applications to intercept wire communications. The Superior Court denied the

suppression motion at a hearing on September 13, 2019.

         (3)    On October 21, 2019, Grayson pleaded guilty to one count of criminal

racketeering and one count of Tier 4 drug dealing. After a presentence investigation,

the Superior Court declared Grayson to be an habitual offender and sentenced him

to a total of thirty-three years’ incarceration, suspended after fifteen years for

decreasing levels of supervision. Grayson did not file a direct appeal.

         (4)    On January 6, 2021, Grayson filed a motion for postconviction relief.

Grayson argued that his counsel provided ineffective assistance because he did not

make certain arguments in support of the suppression motion and did not appeal the

denial of the suppression motion.              He also argued that his sentence was

disproportionate to those of his co-defendants and that he had a right to review all

materials leading to his convictions. The Superior Court denied the motion, and

Grayson has appealed to this Court.

         (5)    This Court reviews the Superior Court’s denial of postconviction relief

for abuse of discretion and questions of law de novo.1 The Court must consider the


1
    Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).


                                                2
procedural requirements of Superior Court Criminal Rule 61 before addressing any

substantive issues.2

       (6)    Grayson’s claim of ineffective assistance of counsel was not

procedurally barred.3 To prevail on a claim of ineffective assistance of counsel

within the context of a guilty plea, Grayson was required to show that (i) his

counsel’s conduct fell below an objective standard of reasonableness, and (ii) there

is a reasonable probability that, but for the alleged errors of counsel, he would not

have pleaded guilty and would have insisted on going to trial.4 A defendant must

make concrete allegations of cause and actual prejudice to substantiate a claim of

ineffective assistance of counsel.5 Although not insurmountable, there is a strong

presumption that counsel’s representation was professionally reasonable.6

       (7)    Grayson’s counsel sought to suppress the evidence garnered through

the wiretap investigation, arguing that the State did not adequately establish the

necessity of the wiretaps and lacked probable cause to support the applications to

intercept wire communications. The Superior Court denied the motion to suppress,

and Grayson ultimately chose to plead guilty instead of going to trial and, if

convicted, appealing the denial of the motion to suppress.        “A knowing and


2
  Perez v. State, 2021 WL 1169826 (Del. Mar. 26, 2021).
3
  Id.
4
  Duffy v. State, 2019 WL 459982 (Del. Feb. 5, 2019).
5
  Id.
6
  Albury v. State, 551 A.2d 53, 59 (Del. 1988).


                                              3
voluntary guilty plea waives a defendant’s right to challenge any errors occurring

before the entry of the plea (except a lack of subject matter jurisdiction), including

those of constitutional dimensions.”7 Grayson does not challenge any aspect of his

guilty plea or the plea colloquy. Grayson faced multiple charges and substantially

more prison time if convicted; thus, the guilty plea, even with the enhanced

sentencing as an habitual offender, clearly benefited him.8 Grayson has failed to

show that his counsel’s representation fell below an objective standard of

reasonableness or that he would have insisted on going to trial but for the alleged

errors.9

       (8)    As for Grayson’s claim that his sentence was disproportionate

compared to the sentences imposed on his co-defendants, the Superior Court

correctly determined that the claim was procedurally barred.         Superior Court

Criminal Rule 61(i)(3) provides that any postconviction claim that was not raised in

the proceedings leading to the judgment of conviction is thereafter barred unless the

defendant can establish cause for relief from the procedural default and prejudice

from violation of the movant’s rights. Grayson did not raise this claim in a direct

appeal, nor has he stated any cause for his failure to do so.




7
  Perez, 2021 WL 1169826, at *2.
8
  Jobes v. State, 2019 WL 949374 (Del. Feb. 25, 2019).
9
  Perez, 2021 WL 1169826, at *2.


                                              4
       (9)     Finally, asserting that he has a “right to review all proceedings leading

up to his conviction,” Grayson requests that the Court order that he be provided with

a copy of his sentencing transcript, “any and all affidavits,” a “copy of all

handwritten reports,” and a copy of the order denying his suppression motion.

Although indigent defendants have a right to transcripts at State expense on direct

appeal, they do not have an absolute right to transcripts at State expense in

postconviction proceedings.10 We conclude that Grayson has not demonstrated good

cause for the provision of the transcripts and other requested documents at State

expense, and the Superior Court did not abuse its discretion by denying his similar

request to that court.11

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




10
  Demby v. State, 2014 WL 4898138, at *2 (Del. Sept. 29, 2014).
11
  See id. at *2 (“Absent a showing of good cause, it was within the Superior Court’s discretion to
deny Demby’s request for transcripts at State expense.”).


                                                5